Case 2:16-cv-00229-RBS Document 305 Filed 04/30/19 Page 1 of 4 PageID# 5657



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

ROXANNE ADAMS, ADMINISTRATOR OF
THE ESTATE OF JAMYCHEAL M. MITCHELL,
Deceased,

                        Plaintiff,

v.                                                          Case No.: 2:16-cv-229

NAPHCARE, INC., et al.,

                        Defendants.

                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Sonia Adams, by counsel, and pursuant to §8.01-55 of the

Code of Virginia, as amended, files herewith a Distribution Order which has been endorsed by all

beneficiaries and their counsel. On Friday, April 26, 2019, the beneficiaries of the Estate of

Jamycheal Mitchell convened for a mediation and with the assistance of the Honorable F. Bradford

Stillman (Ret.) were able to come to an agreement as to the distribution of the wrongful death

settlement proceeds. Sonia Adams, by counsel, will also hand deliver the original Distribution

Order to the Clerk. The parties request this Honorable Court enter the Distribution Order or notify

the parties if a hearing is required.



                                                     Respectfully submitted,

                                                     SONIA ADAMS

                                                     By:       /s/ Ros R. Willis




                                                1
Case 2:16-cv-00229-RBS Document 305 Filed 04/30/19 Page 2 of 4 PageID# 5658



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April 2019, I will electronically file the foregoing

pleading with the Clerk of Court using the CM/ECF system, which will then send a notification of

the filing to the following:

       Anthony Lewis, Esq.
       Law Office of Anthony P. Lewis
       307 St. Philip Street
       Thibodaux, LA 70301
       Attyalewis17318@aol.com

       Richard F. Hawkins, III, Esq.
       The Hawkins Law Firm, P.C.
       2222 Monument Avenue
       Richmond, VA 23220
       rhawkins@thehawkinslawfirm.net

       Counsel for beneficiaries Michael Mitchell, Lance Tucker, Laquette Miles, Michael Miles,
       Shavonne Miles, Shewanda Miles and Jamie Miles

       Gregory F. Holland, Esq.
       Dov Szego, Esq.
       Setliff Law
       4940 Dominion Boulevard
       Glen Allen, VA 23060
       gholland@setlifflaw.com
       dszego@setlifflaw.com
       Counsel for Defendant Hart

       Jeff W. Rosen, Esq.
       Lisa Ehrich, Esq.
       Jeffrey Hunn, Esq.
       Pender & Coward
       222 Central Park Avenue, Suite 400
       Virginia Beach, VA 23462
       jrosen@pendercoward.com
       lehrich@pendercoward.com
       jhunn@pendercoward.com
       Counsel for Defendants HRRJA, HRRJ, Supt. Simons, Asst. Supt. Taylor, Officer Gibbs,
       Officer Hilliard, Officer Keister, Officer Powell, MJO Smith, MJO Jounson, Sgt. Everette,
       Sgt. Phillips, Lt. Madison, Capt. Cowan




                                                 2
Case 2:16-cv-00229-RBS Document 305 Filed 04/30/19 Page 3 of 4 PageID# 5659



     Edward J. McNelis, III, Esq.
     Grace Morse-McNelis, Esq.
     Christopher F. Quirk, Esq.
     Ruth T. Griggs, Esq.
     Sands Anderson
     P.O. Box 1998
     Richmond, VA 23218
     EMcNelis@sandsanderson.com
     GMorseMcNelis@sandsanderson.com
     CQuirk@sandsanderson.com
     RGriggs@sandsanderson.com
     Counsel for Defendants NaphCare; Kolongo, MD; Edwards, LCSW; Ray, NP-Psych;
     Ngwa, NP; Johnson, RN; Thomas, RN, HAS; Rivers, LPN; Nicholson, MA; Murphy, MSW

     Alexander K. Page, Esq., Assistant Attorney General
     Marshall H. Ross, Esq., Assistant Attorney General
     Office of the Virginia Attorney General
     202 North 9th Street
     Richmond, VA 23219
     Apage@oag.state.va.us
     MRoss@oag.state.va.us
     Counsel for Defendant Boyd

     David P. Corrigan, Esq.
     Jeremy D. Capps, Esq.
     Leslie A. Winneberger, Esq.
     Harman, Claytor, Corrigan & Wellman
     P.O. Box 70280
     Richmond, VA 23255
     dcorrigan@hccw.com
     jcapps@hccw.com
     lwinneberger@hccw.com
     dpittman@hccw.com
     Counsel for Defendant Ferguson

     William W. Tunner, Esq.
     Mark R. Colombell, Esq.
     Michael G. Matheson, Esq.
     William D. Prince, IV, Esq.
     Thompson McMullan, P.C.
     100 Shockoe Slip, Third Floor
     Richmond, VA 23219
     wtunner@t-mlaw.com
     mcolombell@t-mlaw.com
     mmatheson@t-mlaw.com
     wprince@t-mlaw.com



                                            3
Case 2:16-cv-00229-RBS Document 305 Filed 04/30/19 Page 4 of 4 PageID# 5660



      Counsel for Defendants Officer Barnes, Officer Blakely, Officer Bourne, Officer Brown,
      Officer Butcher, MJO Dixon, Sgt. Epperson, Officer Whitaker, Sgt. S. Whitehead and Lt.
      R. Whitehead

      Michael Goodove, Esq.
      Elizabeth K. Ufkes, Esq.
      Swartz, Taliaferro, Swartz & Goodove
      220 West Freemason Street
      Norfolk, VA 23510
      mike@goodove.com
      beth@stsg-law.com
      Counsel for beneficiary Jasmine Adams

      Mark J. Krudys, Esq.
      The Krudys Law Firm, PLC
      SunTrust Center
      919 E. Main Street, Suite 2020
      Richmond, VA 23219
      Mkrudys@krudys.com
      Counsel for Plaintiff Roxanne Adams, Administrator of the Estate of Jamycheal M.
      Mitchell, Deceased



Date: 04/30/2019

                                                        /s/ Ros R. Willis
                                                  Ros R. Willis, Esq. (VSB: 31522)
                                                  INMAN & STRICKLER, PLC
                                                  575 Lynnhaven Parkway, Suite 200
                                                  Virginia Beach, VA 23452
                                                  757-486-7055 (phone)
                                                  757-431-0410 (fax)
                                                  rwillis@inmanstrickler.com (Email)
                                                  Counsel for Sonia Adams




                                              4
